IN THE COURT OF APPEALS OF IOWA

                                    No. 20-1585
                              Filed October 20, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RHONDA S. DAWSON,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Celene Gogerty

(motion to adjudicate law points) and David M. Porter (trial), Judges.



       Defendant appeals her conviction of burglary in the third degree, a class “D”

felony, after the district court denied her motion to adjudicate law points involving

the classification of the charge filed against her. AFFIRMED.




       Martha J. Lucey, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.



       Considered by Tabor, P.J., and Greer and Badding, JJ.
                                         2


GREER, Judge.

       The classification of the burglary offense charged against Rhonda Dawson

turns on whether the unattached semi-truck trailer used for collecting donations

behind a Salvation Army is an unoccupied motor vehicle or motor truck rather than

a trailer. To address the issue, prior to the stipulated bench trial, Dawson filed a

motion to adjudicate law points.     Dawson argued that the charge involved a

burglary of an unoccupied motor vehicle or motor truck rather than a trailer—this

distinction, under Iowa Code section 713.6A (2020), would change her charge from

a class “D” felony to an aggravated misdemeanor. Because the district court found

the statutory language defining a “trailer” under Iowa Code section 321.1(85)

applied, the court concluded Dawson was properly charged and then convicted of

burglary in the third degree.1 Error was preserved, see Meier v. Senecaut, 641

N.W.2d 532, 537 (Iowa 2002), and we review for correction of errors at law. State

v. Muhlenbruch, 728 N.W.2d 212, 214 (Iowa 2007).

       To answer the question, we rely on the statutory definitions found in chapter

321. Here the terms are clear, and we avoid any interpretation that strains the

meaning. State v. Nall, 894 N.W.2d 514, 518 (Iowa 2017) (“If the statute is

unambiguous, we will apply it as written.”). “Vehicle” is defined as “every device

in, upon, or by which any person or property is or may be transported or drawn

upon a highway.” Iowa Code § 321.1(90). A “motor vehicle,” as defined in Iowa

Code section 321.1(42)(a), is “a vehicle which is self-propelled and not operated



1 Two other charges were initially filed against Dawson—possession of burglar’s
tools and possession of marijuana—but were dismissed and are not relevant to
this appeal.
                                          3


upon rails.” The definition for “motor truck” encapsulates “every motor vehicle

designed primarily for carrying livestock, merchandise, freight of any kind, or over

nine persons as passengers.” Id. § 321.1(41). “Trailer,” on the other hand, is

defined as “every vehicle without motive power designed for carrying persons or

property and for being drawn by a motor vehicle and so constructed that no part of

its weight rests upon the towing vehicle.” Id. § 321.1(85). Finally, a “‘[s]emitrailer’

means every vehicle without motive power designed for carrying persons or

property and for being drawn by a motor vehicle and so constructed that some part

of its weight and that of its load rests upon or is carried by another vehicle.” Id.

§ 321.1(71). The definition goes on to add, “Wherever the word ‘trailer’ is used in

this chapter, same shall be construed to also include ‘semitrailer’. A ‘semitrailer’

shall be considered in this chapter separately from its power unit.” Id.

       Iowa Code section 713.6A(1) reads, “All burglary which is not burglary in

the first degree or burglary in the second degree is burglary in the third degree.

Burglary in the third degree is a class ‘D’ felony, except as provided in subsection

2.” Section 713.6A(2) provides, “Burglary in the third degree involving a burglary

of an unoccupied motor vehicle or motor truck as defined in section 321.1, or a

vessel defined in section 462A.2, is an aggravated misdemeanor for a first

offense.” (Emphasis added.)

       Applying the definitions found in chapter 321, the district court addressed

the motion to adjudicate law points and determined that the container was a trailer,

not a motor vehicle or motor truck. Dawson contends on appeal that because the

delivery container qualifies as a “vehicle,” it should trigger section 713.6A(2) rather

than section 713.6A(1). However, under the statute, the status as a vehicle alone
                                           4


is not enough—713.6A(2) would only be utilized, in the present case, if Dawson

had broken into an unoccupied motor vehicle. “Vehicle” instead operates as an

umbrella term in this statute, under which both trailer and motor vehicle fall. See

id. § 321.1(71), (85) (utilizing, in both definitions, the term “vehicle” as a starting

place). Digging deeper into the statutory terms, the vehicle here was not self-

propelled2 and so cannot qualify as a motor vehicle. See id. § 321.1(42)(a).

         Dawson also claims the district court was wrong to label the trailer as such

because a part of its weight rests upon the towing vehicle. This issue was not

raised below, and so the facts of the weight load are not in the record. However,

assuming she is correct, the vehicle would be properly defined as a semitrailer.

See id. § 321.1(71). Even so, this is a distinction without a difference—the statute

itself lumps the terms together and absorbs “semitrailer” into its use of “trailer.”

See id. Regardless, it is not a motor vehicle.

         Dawson further asserts that it makes little sense to consider burglary of an

unattached trailer more serious than that of an attached trailer. However, what

she considers nonsensical is precisely what the legislature directs us to do—we

are to consider the power unit and semitrailer separately. See id. The semitrailer

standing alone is not a motor vehicle under Iowa Code section 321.1(42) or a motor

truck under Iowa Code section 321.1(41).

         Finding no reversible error, we affirm Dawson’s conviction for burglary in

the third degree, a class “D” felony. See id. § 713.6A(1).

         AFFIRMED.



2   Dawson and the State stipulated to this fact.